Citation Nr: 0123326	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  94-43 366	)	DATE
	)
	)              

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for hiatal 
hernia with esophagitis, peptic ulcer disease and 
cholecystitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Frank E. Howard, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to October 1980.

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran an increased (compensable) rating for his 
service-connected cholecystitis in September 1993, and he 
appealed to the Board of Veterans' Appeals (the Board).  

The veteran testified before a member of the Board at a 
hearing held at the RO in December 1996.  The Board notes 
that the member of the Board who presided over the veteran's 
hearing at the RO has since left the Board.  The veteran was 
contacted in February 2000 and declined a hearing before 
another member of the Board.

The Board remanded this claim for additional development in 
February 1997.  In August 1999, the RO granted service 
connection for peptic ulcer disease and hiatal hernia with 
esophagitis and assigned a 30 percent disability rating for 
hiatal hernia with esophagitis, peptic ulcer disease and 
cholecystitis.  The case was thereafter returned to the 
Board.  In April 2000, the Board issued a decision denying 
the veteran's claim of entitlement to an increased rating for 
hiatal hernia with esophagitis, peptic ulcer disease, and 
cholecystitis.  The veteran duly appealed to the United 
States Court of Appeals for Veterans Claims (the Court).

While the case was pending at the Court, VA's Office of 
General Counsel, representing the appellee Secretary of 
Veterans Affairs (the Secretary) filed a motion in March 2001 
requesting that the Court vacate the Board's April 2000 
decision and remand the case for possible further development 
and readjudication.  The motion noted that the position of 
the veteran with respect to the motion was unknown because 
attempts to reach his representative had been unavailing.  In 
April 2001, the veteran's representative filed a motion in 
which he also requested that the Court vacate the Board's 
April 2000 decision and remand the case; he indicated that he 
agreed with the Secretary's March 2001 motion insofar as that 
motion concluded that a remand of the veteran's claim was 
warranted in light of the promulgation of the Veterans Claims 
Assistance Act of 2000 [VCAA], Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and Holliday v. Principi, 14 Vet. App. 280 
(2001), although he also alleged that there was error in the 
April 2000 Board decision aside from any VCAA considerations.  
No specific error was specified.

In an April 2001 order, the Court noted that VA had filed an 
unopposed motion to remand the appeal to the Board; the order 
did not refer to the veteran's April 2001 motion.  The Court 
granted VA's March 2001 motion and vacated the April 2000 
Board decision.  The case was then returned to the Board.


FINDINGS OF FACT

1.  The veteran has a hiatal hernia with severe esophagitis 
which does not limit his intake to liquids only, as well as 
peptic ulcer disease symptoms on occasion and complaints of 
hematemesis and melena.  He has not had weight loss or anemia 
or other symptom combinations productive of severe impairment 
of health.  He has not had incapacitating episodes of peptic 
ulcer disease averaging ten days or more in duration at least 
four times a year.  His cholecystitis is asymptomatic.  

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
gastrointestinal disability so as to render impractical the 
application of the regular schedular standards.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for hiatal hernia with esophagitis, peptic ulcer 
disease, and cholecystitis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.112, 4.113, 4.114, 
Diagnostic Codes 7203, 7305, 7314, 7346 (2000).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. 3.321(b)(1) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a rating in excess of 
30 percent for his service-connected hiatal hernia with 
esophagitis, peptic ulcer disease and cholecystitis.  

The procedural history of this case has been set out in the 
Introduction above.  As noted, in its now-vacated April 2000 
decision, the Board determined that a rating in excess of 30 
percent for the above gastrointestinal disability was not 
warranted.  The veteran filed an appeal, and in March 2001 
the Secretary of the Department of Veterans Affairs moved to 
vacate the Board's decision and remand this case to the 
Board.  The motion, which was unopposed, was granted.  The 
case is once again before the Board. 

Initial matter - The Court's April 2001 order and the VCAA

The motion for remand

In the motion adopted by the Court in its April 2001 order, 
the Secretary in essence took the position that a remand of 
this case was warranted in light of the enactment of the 
VCAA.  Counsel for the Secretary relied on the Court's 
decision in Holliday v. Principi, 14 Vet. App. 280 (2001) 
[Court may not determine in the first instance the specific 
applicability of the VCAA].  The Secretary's motion requested 
that the Board readjudicate the claim for an increased rating 
for hiatal hernia with esophagitis, peptic ulcer disease and 
cholecystitis in light of the enactment of the VCAA and the 
Court's decision in Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) [where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant applies unless Congress provided 
otherwise or permitted VA to do otherwise and the Secretary 
did so].  

The April 2001 motion was unopposed by the veteran.  The 
veteran, through his representative, did file, evidently out 
of time, what was styled a motion for remand.  In essence, 
the veteran's attorney merely endorsed the Secretary's 
position.  The motion contained the following sentence: 
"Appellant also contends that the BVA decision is also 
erroneous for non-VCAA reasons."  No explanation of this 
sentence was provided.

The veteran's attorney was specifically informed in June 2001 
that he could submit any additional argument or evidence 
within 90 days.  In July 2001, the representative left a 
voice mail message with the Board indicating that he had 
received the June 2001 letter, and that he desired that the 
case be transferred directly to the RO for adjudication.  
Later in July 2001, the representative contacted the Board 
and again requested that the case be forwarded directly to 
the RO.  In August 2001, the attorney contacted the Board and 
specifically indicated that he had no additional argument or 
evidence to submit; he again requested that the case be sent 
directly to the RO.  No basis whatsoever was provided for 
these statements.

Thus, notwithstanding the terms of the Secretary's motion, 
which he himself supported, the Court's order, and the 
precedential decision in Holliday, all of which require 
additional adjudication by the Board, the veteran's attorney 
has recently insisted on no less than three occasions that 
the case be transferred "directly" to the RO for adjudication 
"instead of the Board".  See VA Forms 119 (Report of Contact) 
dated July 20, July 24 and August 3, 2001.  No reason was 
stated for this remarkable position, which the Board 
obviously must reject.  The Board is, of course, obligated to 
comply with Court orders, and therefore will proceed to 
address this claim as required by the Court.   

Although the veteran and his representative were invited by 
the Board to present additional argument and evidence in 
connection with the remand of this case to the Board, the 
veteran's representative specifically indicated that he had 
no additional argument or evidence to submit.  Thus, despite 
the provision in the Secretary's motion, page 3, as adopted 
by the Court, that "any alleged errors . . .  could properly 
be raised and remedied on remand to the Board", the veteran 
has failed to raise such errors. 
 
The VCAA

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that on August 29, 2001, following return of 
the case to the Board, the VA promulgated final regulations 
to implement the provisions of the VCAA.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45629. 

As noted in various documents filed at the Court, it is the 
Board's responsibility to determine whether the VCAA is 
applicable to this case.  See Holliday, supra. After having 
considered the law and the procedural history of this case, 
the Board concludes that the VCAA is applicable to this case, 
since the veteran's claim was pending at the time of the 
enactment of the VCAA.  VA's regulations implementing the 
VCAA are, consequently, also applicable to this case.  

The next matter to be addressed by the Board is whether the 
notice and development provisions of the VCAA and the 
regulations were de facto complied with by the RO.

The Board observes in passing that the March 2001 motion of 
the Secretary, as adopted by the Court, did not in any manner 
suggest that additional notice or development was actually 
required in light of the VCAA.  The only reason for the 
Court's remand was for the Board to determine the 
applicability of the VCAA to this case.  The April 2001 out 
of time motion by the veteran's attorney also did not address 
whether the notice and development undertaken in connection 
with the instant case had essentially complied with the 
requirements of the VCAA.  

The veteran's attorney was specifically informed in June 2001 
that he could submit any additional argument or evidence 
within 90 days.  In July 2001, the attorney stated that the 
veteran needed to undergo another physical examination; he 
did not explain why.  The Board notes that the veteran's 
attorney has not, in any communication with VA, otherwise 
suggested that the notice or development already undertaken 
in the instant case fails to essentially comply with the 
requirements of the VCAA.
 
The Board, on review of the record, finds that the 
requirements of the VCAA and the regulations issued on August 
29, 2001 have been effectively complied with.  In this 
regard, the Board notes that the veteran was advised in 
August 1993 of the type of evidence he should submit, lay and 
medical, in support of his claim and informed that VA would 
obtain any VA medical records identified by him.  The record 
reflects that he was provided on numerous occasions with the 
proper forms for authorizing VA to obtain any private medical 
records

The Board also notes that the veteran was informed in the 
September 1994 Statement of the Case and the August 1999 
Supplemental Statement of the Case of the law and regulations 
pertaining to the evaluation of his gastrointestinal 
disability. 

With respect to development, the record reflects that the 
veteran has consistently reported receiving treatment since 
service for his gastrointestinal disability only at Kaiser 
Hospital and at the VA Medical Center (VAMC) in San 
Francisco, California; he has been provided with the proper 
forms for authorizing the release of private medical records 
on numerous occasions.  The record reflects that records from 
Kaiser Hospital for 1982 to 1997 have been obtained, and the 
veteran has not suggested the presence of any outstanding 
private medical records.  

With respect to VA medical records, the record reflects that 
VA treatment records from June 1992 have been obtained.  The 
Board notes that the veteran in September 1986 claimed 
treatment at the San Francisco VAMC from 1982 to 1986, but 
that the San Francisco facility reported, in October 1986,  
that the veteran was unknown at that facility, and that there 
were no medical records on file for the veteran.  In August 
1993, the San Francisco VAMC provided the RO with VA 
treatment records from 1992, and indicated that no other 
records for the veteran were available in the file.  
Thereafter, the RO attempted on several occasions to obtain 
any available medical records from the San Francisco facility 
for the period prior to 1992.  In December 1998, the VAMC 
responded by forwarding all medical records in its 
possession; those medical records were dated from 1992 on.

In addition, the veteran was afforded VA examinations in 
January 1995 and June 1999, both of which included a review 
of the veteran's claims file.  The veteran was also afforded 
diagnostic testing in June 1995.  The Board notes that the 
veteran was referred for laboratory testing in connection 
with his June 1999 VA examination, but that he failed, 
without explanation, to participate in such testing.

In sum, therefore, the record reflects that the veteran was 
informed of the information and evidence necessary to 
substantiate his claims, that VA has obtained all outstanding 
pertinent records identified by the veteran, and that the 
veteran has been afforded VA examinations and diagnostic 
testing in connection with his claim.  

The Board is of course aware that the veteran's 
representative has specifically requested that the case be 
remanded in order to afford the veteran another VA 
examination.  The Board points out, however, that neither the 
veteran nor his representative has explained why another VA 
examination of the veteran is necessary.  For instance, there 
is no allegation that the veteran has received treatment for 
his gastrointestinal disability since June 1999, or that his 
disability has otherwise worsened in severity.  Compare 
Snuffer v. Gober, 10 Vet. App 400 (1997) [holding that a 
veteran was entitled to a new examination after a two year 
period between the last VA examination and the veteran's 
contention that his disability had increased in severity].  
Nor is there any other allegation that the VA examinations on 
file are inadequate.  The Board points out in this regard 
that although laboratory tests, including blood work, were 
not completed in June 1999, this was due solely to the 
veteran's failure to cooperate with such tests.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) [duty to assist is not 
a one-way street, and an appellant must do more than 
passively wait for assistance when he has information 
essential to his claim].  The Board notes that the veteran 
has not indicated that he would be more cooperative with 
another examination.  The Board has reviewed the reports of 
examination contained in the claims file and finds them to be 
adequate for the purposes of adjudicating the veteran's 
claim.  

The Board again points out that the veteran's attorney 
notably has not identified any perceived deficiency in the 
notice provided the veteran or in the development actions 
undertaken in connection with this claim.  Nor has the 
attorney explained how the Board's readjudication of the 
instant claim without remanding the case to the RO prejudices 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The Board also emphasizes once more that the 
regulations issued by VA on August 29, 2001 merely implement 
the VCAA, and do not provide any rights other than those 
provided by the VCAA.

Accordingly, the Board concludes that remanding this case to 
the RO would serve no useful purpose.  Cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The Board therefore 
finds that it may proceed with a decision on the merits of 
the veteran's claim without prejudice to the veteran and in 
compliance with the Court's April 2001 order. 

As noted above, the veteran is seeking an increased rating 
for his gastrointestinal disability.  In the interest of 
clarity, the Board will first review the law and regulations 
pertaining to the issue on appeal.  The Board will then 
briefly review the factual background of the case and then 
discuss the issue on appeal.


Relevant law and regulations

Disability ratings - general considerations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(a), 4.1 (2000).  Separate diagnostic codes identify the 
various disabilities.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2000).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2000). 

Words such as "severe" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
4.6 (2000).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2000).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2000); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.

Disability ratings - diseases of the digestive 
system/specific schedular criteria

The veteran's gastrointestinal disability is currently rated 
as 30 percent disabling under 38 C.F.R. § 4.114, DCs 7305-
7346 (2000).  Under DC 7305, pertaining to duodenal ulcer, a 
60 percent rating is warranted for severe duodenal ulcer, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
warranted for moderately severe duodenal ulcer, with symptoms 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 20 percent rating is warranted for moderate 
duodenal ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration; or 
with continuous moderate manifestations.  A 10 percent rating 
is warranted for mild duodenal ulcer, with recurring symptoms 
once or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 
7305 (2000).

Alternatively, a 30 percent rating is warranted chronic 
cholecystitis which is severe; with frequent attacks of gall 
bladder colic.  A 10 percent rating is warranted for moderate 
chronic cholecystitis, with gall bladder dyspepsia, confirmed 
by X-ray technique, and with infrequent attacks (not over two 
or three a year) of gall bladder colic, with or without 
jaundice.  A noncompensable evaluation is warranted for mild 
chronic cholecystitis.  38 C.F.R. § 4.114, Diagnostic Code 
7314 (2000).

A 60 percent evaluation is warranted for hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent evaluation is warranted for hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.   38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2000).

A 30 percent evaluation is warranted for moderate stricture 
of the esophagus.  A 50 percent evaluation is warranted for 
severe stricture of the esophagus, permitting liquids only.  
An 80 percent evaluation is warranted for stricture of the 
esophagus permitting passage of liquids only, with marked 
impairment of general health.  38 C.F.R. § 4.114, Diagnostic 
Code 7203 (2000).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113 (2000). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2000).

The Board observes in passing that certain provisions of 
38 C.F.R. § 4.114 were revised, effective July 2, 2001.  None 
of the diagnostic codes applicable to this case are being 
changed, however.  As discussed immediately below, the 
provisions of 38 C.F.R. § 4.112, concerning weight loss, are 
applicable to this issue and also have been changed.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight'" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2000).

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112 were revised.  See 66 Fed. Reg. 29486 - 
29489 (2001).  On and after that date, 38 C.F.R. § 4.112 
reads as follows:  

For purposes of evaluating conditions in 
§ 4.114, the term "substantial weight 
loss" means a loss of greater than 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer; and the term "minor weight 
loss" means a weight loss of 10 to 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer.  The term "inability to gain 
weight" means that there has been 
substantial weight loss with inability to 
regain it despite appropriate therapy.  
"Baseline weight" means the average 
weight for the two-year-period preceding 
onset of the disease.  

66 Fed Reg. 29488.

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted (VA) to do 
otherwise and the Secretary did so."

In VAOPGCPREC 3-2000 (April 10, 2000), VA's General Counsel 
held that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-2000.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2000). In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records show that the veteran's weight at 
enlistment was recorded as 159 pounds.  The veteran's weight 
during service was measured as 155, 174, 175, 175, 177, 179.5 
and 186 pounds.  The service medical records document 
treatment for abdominal complaints.

On VA examination in March 1981, the veteran complained of 
intermittent pain affecting the right upper quadrant of his 
abdomen.  He reported that his symptoms tended to be 
precipitated by eating fatty foods, although he reported a 
good tolerance to other foods.  He denied any hematemesis or 
dysphagia.  He reported that he used Mylanta without relief 
of his symptoms.  The veteran reported that he had gained 
weight since service, although he attributed his weight gain 
to inactivity.  Physical examination disclosed that the 
veteran weighed 178 pounds and was considered well nourished; 
he was diagnosed with cholecystitis.

In May 1981, service connection was granted for chronic 
cholecystitis.

Private medical records for March 1982 to February 1997 show 
that during the 1980s, the veteran's complaints included 
abdominal pain, heartburn, the vomiting of blood, diarrhea 
and cramping.  He denied any melena and was noted to weigh 
210 pounds.  A more recent September 1996 treatment note 
indicates that the veteran complained of difficulty breathing 
while sleeping as well as morning hemoptysis; he was 
diagnosed with probable gastroesophageal reflux disease.  A 
February 1997 treatment note indicates that the veteran was 
considered obese since he weighed 320 pounds, and that he 
would benefit from a diet.

On file is the report of a September 1982 VA examination, at 
which time the veteran complained of burning pain in his 
abdomen with associated flatulence, vomiting and frequent 
diarrhea.  He also complained of experiencing difficulty with 
digesting certain foods and reported that he used Mylanta for 
the relief of his symptoms.  Physical examination was 
negative except for the presence of minimal tenderness of the 
right upper quadrant of the veteran's abdomen.  Laboratory 
studies documented the presence of elevated alkaline 
phosphatase levels, but were otherwise normal.  The veteran 
was diagnosed with cholecystitis by history, possible gall 
stones.  

Of record is the report of an August 1983 VA examination, 
which records that the veteran complained of occasional 
episodes of right upper quadrant pain of the abdomen, which 
appeared to be precipitated by eating fatty or greasy foods.  
He also reported experiencing associated nausea and emesis.  
The veteran reported experiencing constant constipation but 
denied any dysphagia, eructation, diarrhea, or hematemesis.  
The veteran reported that his weight was stable.  Physical 
examination showed that the veteran was well built and 
muscular, and that he weighed 195 pounds.  The veteran was 
diagnosed with cholecystitis.

The veteran was afforded a VA examination in August 1984, at 
which time he reported experiencing problems with eating 
certain foods; he indicated that he would vomit and 
experience flatulence at those times.  The veteran reported, 
however, that his condition was stable.  Physical examination 
disclosed that the veteran weighed 195 pounds and had an 
adequate build and state of nutrition.  Laboratory studies 
showed the presence of slightly elevated alkaline phosphatase 
levels, but were otherwise normal.  The veteran was diagnosed 
with history of chronic cholecystitis. 

On file is the report of a September 1987 VA examination, at 
which time the veteran's complaints included intermittent 
abdominal pain.  The veteran reported that he had been able 
to minimize his symptoms by changing his diet.  Physical 
examination disclosed that the veteran was well nourished, 
and laboratory studies were within normal limits.  An 
abdominal ultrasound was essentially normal.  The veteran was 
diagnosed with chronic cholecystitis by history. 

In May 1992, the veteran filed a claim of entitlement to an 
increased disability rating.  He indicated that his current 
problems included a restricted diet, bloating, abdominal 
pain, and sweating after meals with associated nausea, 
belching and recurrent diarrhea.  He also alleged that he had 
a dumping syndrome with associated fatigue.  The veteran 
alleged that he had left many jobs because of his 
gastrointestinal disability.

On file are VA treatment records for 1992 to January 1996 
which document complaints including abdominal pain and 
intermittent chest pain with left arm numbness.  The records 
also show that the veteran weighed 260 pounds.  The veteran 
denied any melena.  A July 1992 VA stool study was negative 
for occult blood.  An upper gastrointestinal series in August 
1992 revealed a small sliding hiatal hernia, abnormal 
peristalsis in the distal esophagus, and reflux from the 
distal esophagus to the proximal esophagus.  The treatment 
records show that by August 1995, the veteran reported 
significant improvement of his symptoms with the use of 
medication, and he denied any nausea or vomiting.  
  
The veteran was afforded a VA examination in January 1995, at 
which time the examiner reviewed the veteran's claims folder.  
The veteran's current complaints included right upper 
quadrant pain with some cramps and occasional vomiting, and 
some epigastrium heartburn type sensation.  He also reported 
noting dark tarry stools on occasion, and he indicated that 
he was not using any medications on a continuing basis.  The 
veteran reported that he was unemployed, but was studying to 
become a hazardous waste technician.  Physical examination 
disclosed that the veteran had an obese abdomen without 
organomegaly.  Tenderness was elicited in the right upper 
quadrant, in the epigastrium, and in the left lower quadrant.  
The veteran weighed 260 pounds. 

On VA gastrointestinal clinic evaluation in June 1995, the 
veteran reported that he experienced occasional vomiting 
which tasted acidic, and/or bright red blood.  He also 
complained of heartburn and occasional episodes of melena.  
He reported that a month earlier, he had noted bright red 
blood per rectum.  He denied experiencing diarrhea.  
Clinically, his abdomen was nontender on deep palpation, 
there was no rebound, and he had active bowel sounds.  The 
veteran weighed 270 pounds.  VA endoscopy conducted in June 
1995 revealed inflammatory exudates, ulcerations, and 
associated granulation tissue in the distal esophagus, and 
the impression was severe esophagitis.  Medication and 
follow-up treatment were prescribed.  A colonoscopy performed 
in June 1995 was normal.

During the hearing before a Board member in December 1996, 
the veteran testified that he would take off from work 
sometimes due to stomach pain, and that he was taking 
Tagamet(r).  He indicated that his gastrointestinal condition 
had increased in severity recently.

The veteran was afforded a VA examination in June 1999, at 
which time his claims folder was reviewed.  The veteran 
stated that current treatment for his esophagitis was 
ineffective, and that he experienced regurgitation every day 
during the day, and heartburn and esophageal reflux to as far 
up as his neck when he would lay down at night; he reported 
that this would cut off his wind and prevent him from 
breathing or coughing, and he would gasp for air.  The 
veteran also reported that milk products would give him 
nausea, cramps, and immediate urgent diarrhea.  He indicated 
that his wife noted that he would snore, but that she had not 
observed apneic episodes; the examiner noted that a sleep 
apnea study had been negative.  The veteran reported that the 
head of his bed was elevated to reduce reflux, but that he 
would still experience heartburn and recumbent regurgitation.  

Clinically, the veteran was massively obese (weight 373 
pounds).  There was no abdominal tenderness and there were no 
palpable abdominal organs.  There was trace blood in the 
mucous from the anal canal.  The diagnoses were hiatal hernia 
with reflux and longstanding lower esophageal partial 
obstruction; upper gastrointestinal evidence of intermittent 
peptic ulcer manifested by duodenal deformity and 
pylorospasm; and no evidence of current cholecystitis.  The 
examining physician ordered laboratory studies, including 
complete blood count, but the veteran did not get the lab 
work done.

Analysis

Initial matters

In proceeding with a decision on the merits of the veteran's 
claim, the Board is of course cognizant of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board has undertaken its review of the issue 
with that in mind.  

The Board again points out, however, that neither the March 
2001 motion by the Secretary nor the Court's April 2001order 
identified any error in the April 2000 Board decision.  
Rather, the case was vacated by the Court for the sole 
purpose of considering the application of the VCAA to the 
veteran's claim.  As discussed in detail above, the Board has 
done so and has determined that the VCAA is applicable to 
this case and that the notice and development provisions of 
the VCAA have been complied with, notwithstanding the fact 
that the RO's development of the veteran's claim predated the 
passage of the VCAA.  

Moreover, neither the veteran nor his attorney has identified 
with specificity any deficiency in the April 2000 Board 
decision, either in submissions to the Court or in 
communications to the Board, nor have they otherwise 
submitted any additional argument or evidence to VA since the 
Board's April 2000 decision, despite being specifically 
invited to do so.  See the Board's letter to the veteran's 
attorney dated June 28, 2001.  

In his April 2001 motion, the representative also made a 
cryptic reference to putative errors in the April 2000 Board 
decision.  No specifics were provided.  The attorney has not 
elaborated as to what the alleged errors in the April 2000 
Board decision happen to be.  It appears that in not 
providing such argument, the veteran's attorney may not be in 
compliance with the Court's order, which granted the 
Secretary's motion.  On page 3 of that motion, it was stated 
that "alleged errors . . . could properly be raised . . . on 
remand to the Board."  [emphasis added]  The attorney has 
failed to raise any specific errors on remand to the Board, 
despite the Court's order and also despite the Board's recent 
prompting.   

The Board has carefully reviewed its April 2000 decision and 
cannot identify any deficiency in the decision.  However, to 
satisfy the statutory requirement that reasons and bases be 
provided for its decision, see 38 U.S.C.A. § 7104(d), and 
with Fletcher in mind, the Board will specifically explain 
why the veteran's claim is again denied.    

The Board wishes to make it clear that although it is aware 
of the veteran's attorney's request for another VA 
examination, there is no basis in the record for a remand for 
that purpose.  The June 1999 VA examination is relatively 
recent, and more significantly, the veteran has not alleged 
that his condition has become worse, or for that matter 
changed at all, in the interim.  The Board also notes that 
when the veteran was afforded a VA examination in June 1999, 
he failed to complete lab work ordered by the examining 
physician.  The record simply does not support a conclusion 
that further examination of the veteran is necessary in order 
for the Board to make an informed decision in this case, and 
the veteran and his attorney have provided no basis for the 
Board to remand this case for such examination.
 
Under these circumstances, the Board finds that a VA physical 
examination is not warranted under the VCAA or otherwise.  As 
the Court has stated: "The VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim." Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).

The Board will proceed to analyze the veteran's claim of 
entitlement to an increased disability rating on both a 
schedular and an extraschedular basis.
Schedular rating

(i.) Comparison of the former and revised versions of 
38 C.F.R. § 4.112

As noted above, the provisions of 38 C.F.R. § 4.112 were 
revised effective July 2, 2001.  See 66 Fed. Reg. 29488 
(2001).

In accordance with VAOPGCPREC 3-2000 (April 10, 2000), the 
Board has compared both versions of 38 C.F.R. § 4.112 and has 
determined that, while neither version uses terms that 
comport precisely with those used in DCs 7305 and 7346, the 
Board believes that the former version of 38 C.F.R. § 4.112 
is more favorable to the veteran, since it allows for a 
finding of weight loss without resort to objective criteria 
which would, in the instant case, preclude a finding of 
weight loss.  The revised criteria define the terms 
"substantial" and "minor" weight loss, whereas the former 
criteria use, but do not define, terms such as "minor weight 
loss", and "appreciable loss" of weight.  The Board notes 
that the criteria for a 40 percent evaluation under DC 7305, 
in contrast, require just "weight loss" associated with 
impairment of health, and the criteria for a 60 percent 
evaluation require "weight loss" which is productive of 
definite impairment of health.  The criteria for a 60 percent 
evaluation under DC 7346 require "material weight loss."

In any event, the record shows that the veteran's highest 
weight prior to the onset of his gastrointestinal disability 
in service, as documented in service medical records, was 186 
pounds, and therefore his baseline weight under revised 
38 C.F.R. § 4.112 can be no higher than 186 pounds.  
Treatment reports and VA examinations on file since March 
1981, and since 1992 in particular consistently record the 
veteran's weight as being at least 210 pounds at all times.  
Indeed, since 1997 the veteran has weighed in excess of 300 
pounds.  During the June 1999 VA examination, he was 
described as "massively obese", tipping the scale at 373 
pounds.  Since the veteran's weight since March 1981 has 
consistently remained at least 20 pounds above any baseline 
weight, the veteran can not be found to have experienced 
weight loss under the revised criteria of 38 C.F.R. § 4.112.  
Since application of the revised 38 C.F.R. § 4.112 would 
therefore be less favorable to the veteran than application 
of the former criteria, the Board will evaluate the veteran's 
claim only under the former criteria.  See Karnas, supra. 

The Board notes that the RO has not had the opportunity to 
consider the application of the revised criteria of 38 C.F.R. 
§ 4.112 to the veteran's claim.  The Board has therefore 
considered the applicability of Bernard v. Brown, 4 Vet. App. 
384 (1993).  In Bernard, the Court held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

As discussed above, application of the revised criteria of 
38 C.F.R. § 4.112 would clearly be unfavorable to the 
veteran's claim, since the evidence on file indisputably 
shows that the veteran's weight at any point since March 1981 
has not fallen below any baseline weight correctly calculated 
under the revised 38 C.F.R. § 4.112.  Thus, the Board 
believes that the veteran has not been prejudiced by its 
consideration of the revised criteria of 38 C.F.R. § 4.112.

(ii.) Discussion

The veteran contends, in essence, that the evaluation 
currently assigned his gastrointestinal disability does not 
accurately reflect the severity of that disability.

As noted previously, the veteran's disability, characterized 
as hiatal hernia with esophagitis, peptic ulcer disease, and 
cholecystitis, is currently rated as 30 percent disabling 
under 38 C.F.R. § 4.114 [hiatal hernia], Diagnostic Code 
7346.  The RO has considered an increased rating under 
38 C.F.R. § 4.114, Diagnostic Code 7305 [duodenal ulcer] as 
well.

Initially, the Board wishes to make it clear that it is aware 
of the Court's holding in Esteban v. Brown, 6 Vet. App. 259 
(1994).  In Esteban, the Court held that two separate 
disability ratings are possible in cases in which the veteran 
has separate and distinct manifestations arising from the 
same disability, notwithstanding VA's anti-pyramiding 
regulation, 38 C.F.R. § 4.14.  However, in this case the RO 
properly evaluated the veteran's hiatal hernia, esophagitis, 
peptic ulcer disease, and history of cholecystitis as one 
disability in light of the provisions of Diagnostic Codes 
7305, 7346, and 7314, and 38 C.F.R. § 4.113.  As noted 
previously, the latter provides that certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14 (2000).  See 38 C.F.R. 
§ 4.113.  Accordingly, ratings under Diagnostic Codes 7346, 
7305, and 7314 can not be combined with each other, and 
instead, a single evaluation must be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114.

In this case, the veteran appears to have epigastric distress 
with regurgitation accompanied by heartburn and arm pain.  
These symptoms are consistent with a 30 percent rating under 
Diagnostic Code 7346.  The criteria for a 60 percent rating 
under Diagnostic Code 7346 are not met or nearly 
approximated.  While the veteran has reported some episodes 
of vomiting, he has not had material weight loss and in fact 
is massively obese, most recently weighing 373 pounds.  
Indeed, the evidence on file shows that, since 1981, he has 
weighed at least 20 pounds more than his highest weight in 
service, and has actually progressively gained weight 
throughout the years.  Moreover, while the veteran arguably 
experiences hematemesis and melena on occasion, no anemia is 
reportedly present, and other symptom combinations productive 
of severe impairment of health are not present.  The symptoms 
present are consistent with a disability rating of 30 percent 
and no higher under the schedular criteria.  Therefore, under 
Diagnostic Code 7346, an increased rating is not warranted.

With respect to Diagnostic Code 7305, as discussed above, the 
evidence shows that although the veteran may have occasional 
hematemesis and melena, the veteran does not have anemia or 
weight loss.  Moreover, there are no indications of recurrent 
incapacitating episodes of peptic ulcer disease averaging ten 
days or more in duration at least four times a year.  
Therefore, under Diagnostic Code 7305, an increased rating is 
not warranted.

The Board notes in passing that anemia has never been 
diagnosed by any medical provider.  The June 1999 VA examiner 
ordered diagnostic studies, including blood work, but the 
veteran failed to be tested.  The Board notes that the 
veteran's representative has requested another VA examination 
of the veteran, but notes that the veteran has neither 
indicated his willingness to participate in any associated 
laboratory tests, nor even proffered an explanation for his 
failure to cooperate in laboratory testing in June 1999.  The 
Board wishes to point out that, although VA is required by 
statute and by case law to assist appellants in developing 
their claims, "The duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Although the Board draws no negative inference from the 
veteran's failure to report for lab work, it cannot assume 
that such testing, if completed, would have revealed anemia.  
The Board's decision is based on the evidence of record, 
which does not indicate that anemia is present.

With respect to the veteran's esophagitis and longstanding 
lower esophageal partial obstruction (as reported by his June 
1999 examiner), the Board notes that while his esophagitis 
was described as severe on endoscopy in June 1995, the 
veteran neither contends, nor does the evidence show, that 
any esophageal obstruction limits the veteran to liquids 
only.  An evaluation in excess of 30 percent for any 
stricture of the esophagus present is therefore not warranted 
under DC 7203.

The Board has considered the provisions of Diagnostic Code 
7314, which concern chronic cholecystitis.  The maximum 
schedular rating for cholecystitis under Diagnostic Code 
7314, however, is 30 percent, and a 30 percent rating is 
already assigned for the overall disability under Diagnostic 
Code 7346.

The Board notes that the veteran contends that he has a 
dumping syndrome, with associated sweating, nausea and 
recurrent diarrhea.  The Board points out, however, that the 
veteran has never been diagnosed with a dumping syndrome or 
with any type of postgastrectomy syndrome for that matter.  
The criteria of 38 C.F.R. § 4.114, DC 7308 are therefore not 
for application.  The Board also notes that, despite his 
complaints of constipation and diarrhea, the veteran has not 
been diagnosed with any type of irritable colon syndrome, and 
that colonoscopy in June 1995 was completely normal.  The 
provisions of 38 C.F.R. § 4.114, DC 7319 (2000) are therefore 
also not for application.  The Board notes in any event that 
30 percent is the maximum schedular evaluation under DC 7319.

Extraschedular rating

In the August 1999 Supplemental Statement of the Case, the RO 
considered the matter of an extraschedular rating.  This 
matter must be addressed in this decision.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996).  Bagwell stands for the 
proposition that the Board may deny extraschedular ratings, 
provided that adequate reasons and bases are articulated.  
See also VAOPGCPREC 6-96 (finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure).  Bagwell left intact a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321 (b).  In this case, the RO has 
duly adjudicated the issue of entitlement to an 
extraschedular rating for the disability at issue.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
The veteran's symptomatology includes, inter alia, abdominal 
pain, heartburn, and complaints of vomiting and occasional 
melena.  Interestingly, the veteran's gastrointestinal 
disability has not resulted in any weight loss; indeed, he is 
massively obese.  Notably, the veteran has not required any 
hospitalization, and indeed has not even required frequent 
medical attention for his disability.  Moreover, to the 
extent that the veteran experiences any hematemesis or 
melena, the record reflects that those symptoms occur on an 
infrequent basis.  

The Board acknowledges the  veteran's most recent complaint 
on VA examination in June 1999, to the effect that he 
experiences daily regurgitation, but notes that this most 
recent complaint is inconsistent with the frequency of 
vomiting he reported at his prior examination in January 1995 
and as reported to his treating physicians (i.e., that he 
experiences occasional vomiting).  In any event, even 
assuming that the veteran currently experiences daily 
regurgitation, there has been no evidence presented that this 
markedly interferes with employment.

While the veteran testified that he has lost some work due to 
his disability, he has supplied no supporting documentation 
to this effect.  The Board notes, in any event, that loss of 
some work is contemplated by the 30 percent rating which is 
assigned for his gastrointestinal disability.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as missing 
time from work or requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
evaluation assigned herein.  The evidence in this case fails 
to show that the veteran's service-connected disability 
causes marked interference with his employment, or that it 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  

 In short, the Board does not believe that the veteran 
presents such an exceptional or unusual disability picture 
that would render impractical the application of the regular 
schedular standards.  The currently assigned 30 percent 
evaluation for his service-connected gastrointestinal 
disability contemplates relatively severe symptoms.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In essence, the Board finds that 
the evidence does not show that the veteran's service-
connected disability causes marked interference with 
employment or results in frequent periods of hospitalization 
so as to render impractical the application of the regular 
schedular standards. There is no evidence, clinically or 
otherwise, which demonstrates or even suggests anything 
exceptional or unusual about the veteran's service-connected 
disability which is not contemplated in the criteria in the 
VA Schedule for Rating Disabilities. Accordingly, the Board 
determines that the assignment of an extraschedular rating 
for the veteran's gastrointestinal disability pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's hiatal hernia with esophagitis, peptic ulcer 
disease, and cholecystitis.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for hiatal hernia with esophagitis, peptic ulcer disease and 
cholecystitis is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

